Exhibit 99.1 Contact: Kearstin Patterson Director, Corporate Communications 615-236-4419 (office) 615-517-6112 (mobile) kpatterson@biomimetics.com BioMimetic Therapeutics, Inc. Initiates Augment™ Rotator Cuff Graft Trial – Trial Aimed at Large Sports Medicine Market – Franklin, Tenn. – December 7, 2010 – BioMimetic Therapeutics, Inc. (NASDAQ: BMTI) today announced it initiated enrollment in a pilot clinical trial to assess the safety and clinical utility of AugmentTM Rotator Cuff Graft for the repair of large rotator cuff tears. The randomized, controlled pilot trial is expected to include enrollment of up to 30 patients. The study’s objective is to determine the safety and performance of Augment Rotator Cuff (ARC) Graft for primary surgical treatment of full thickness rotator cuff tears. Augment Rotator Cuff Graft is an interpositional graft consisting of a collagen matrix hydrated with recombinant human Platelet-Derived Growth Factor-BB (rhPDGF-BB), one of the principal wound healing stimulators in the body. The graft is positioned between the humerus and torn rotator cuff tendon(s) during standard surgical suture repair. BioMimetic is leveraging the same rhPDGF-BB technology around the world for orthopedic applications. "This is a key development milestone for BioMimetic, as this trial represents the first use of our rhPDGF-BB platform technology directed at improving the healing of tendons and ligaments in humans,” said Dr.
